                             Case 16-24805-LMI                   Doc 49         Filed 04/21/20               Page 1 of 1

CGFD28 (10/01/16)




ORDERED in the Southern District of Florida on April 21, 2020




                                                                                                  Laurel M Isicoff
                                                                                                  Chief United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 16−24805−LMI
                                                                                                                 Chapter: 13



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Carlos A. Quijano
6123 NW 183 Ln
Hialeah, FL 33015

SSN: xxx−xx−5694




                                                              FINAL DECREE



The trustee, Nancy K. Neidich, having filed a final report that the estate has been fully administered, is
discharged and the case is closed.
